Citation Nr: 1021211	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  10-10 688	)	DATE
	)
	)


THE ISSUE

Restoration of service connection for schizophrenia due to 
clear and unmistakable error (CUE).

(The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to an earlier effective 
date for additional compensation for dependents, prior to 
September 8, 2003, are the subject of another decision under 
a different docket number.) 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 until 
January 1972.  

This matter comes before the Board of Veterans' Appeals (the 
Board) based on a June 2006 motion filed by the moving party 
which sought restoration of service connection for a 
psychiatric disorder, including schizophrenia, latent type, 
on the basis of clear and unmistakable error (CUE).  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. 
(2009).


FINDINGS OF FACT

1.  In an April 1980 decision, the Board denied the Veteran's 
claim for restoration of service connection for a psychiatric 
disorder, specifically latent-type schizophrenia.  

2.  The moving party has failed to show that the applicable 
statutory and regulatory provisions existing at the time of 
the April 1980 Board decision were incorrectly applied, such 
that they involved undebatable error that would have led to a 
materially different outcome.


CONCLUSION OF LAW

The Board's April 1980 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law contemplates VA's notice and duty to assist 
obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision. Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
Veteran's appeal. 

Merits of the Claim
 
The moving party essential contends that the prior severance 
of service connection for a psychiatric disability was CUE, 
presumably in regards to the April 1980 Board decision 
denying restoration of service connection for a psychiatric 
disability, specifically latent-type schizophrenia.  The 
Veteran's service-connected schizophrenia latent type was 
severed by a November 1978 rating decision.  

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §20.1400 (2009).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b) (2009).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2009); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 
Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2008); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The only assertion made by the moving party is that his 
previously severed psychiatric disorder should be restored 
due to "Gusti-Bravo vs DVA clear and unmistakable errors 
done by VA in the massive (c) reductions and or severance 
cases, revoked by the Federal Court in PR in Gusto-Bravo vs. 
DVA," as indicated in his June 2006 statement.  

The Board has determined that the Veteran was arguing the 
case of Fernando Giusti Bravo, et al., v. U.S. Department of 
Veterans Affairs, et. al., Civ. No. 97-0590 (D.P.R.) (CCC).   
The Board notes that the Veteran was not a class member 
implicated in the settlement of the above-mentioned case.  In 
Chairman's Memorandum Number 01-96-01, the Veterans covered 
by that settlement included all veterans (1) who were rated 
100 percent disabled because of a neuropsychiatric disorder; 
(2) whose total ratings were reduces as a result of reviews 
conducted by the RO on or after January 8, 1982, and (3) who 
did not thereafter have their ratings restored to 100 percent 
with full retroactive benefits.  See Stipulation and Order, 
para 2.   The Board further notes that at the time of his 
severance, the Veteran was not rated as 100 percent disabled, 
but as 50 percent disabled.  Additionally, his severance 
occurred in June 1978, several years before the time at issue 
in that case.

To the extent the moving party is asserting that Fernando 
Giusti Bravo, et al., v. U.S. Department of Veterans Affairs 
indicates that CUE was made in the severance of his 
previously service-connected latent-type schizophrenia, such 
a claim, by itself, is insufficient to properly plead CUE

The Board further notes that in his statement, the Veteran 
did not specifically allege CUE in the April 1980 Board 
decision denying restoration of service connection for a 
psychiatric disorder.  Any claim of clear and unmistakable 
error must be pled with specificity.  See 38 C.F.R. § 20.1404 
(2009); see also Andre v. West, 14 Vet. App. 7, 10 (2000); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Under 38 C.F.R. § 20.1404(b), a motion for CUE "must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of facto or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error are 
insufficient to satisfy the requirements of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refilling under this subpart."

As stated above, the primary focus of the moving party's 
argument was that Fernando Giusti Bravo, et al., v. U.S. 
Department of Veterans Affairs would affect his claim, but 
did not provide any specificity as to how it would indicate 
CUE or that it would even apply to him.  The Veteran did not 
provide any specificity as to how CUE would be affected by 
the case.  Furthermore, the moving party did not even specify 
which Board decision for which he was asserting CUE, though 
the Board assumes that he was referencing the April 1980 
Board decision which denied restoration of service connection 
for a psychiatric disorder, or how CUE was implicated by that 
decision.  Accordingly, the moving party's arguments do not 
constitute a valid CUE claim, and thus warrants dismissal.



ORDER

The motion for restoration of service connection for 
schizophrenia, on the basis of clear and unmistakable error 
is dismissed.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


